              Case 5:19-cv-01653-JHS Document 33 Filed 08/02/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    ROGEL SUERO,

                                 Petitioner,
                                                                     CIVIL ACTION
              v.                                                     NO. 19-1653

    KAUFFMAN, et al.,

                                 Respondents.


                                                ORDER

         AND NOW, this 30th day of July 2021, upon consideration of Petitioner Rogel Suero’s

pro se Revised Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. No.

10), Respondents’ Response in Opposition (Doc. No. 16), the pertinent state court record, and upon

review of the Report and Recommendation of United States Magistrate Judge Henry S. Perkin

(Doc. No. 32) to which no objections have been filed, it is ORDERED as follows:

         1.        The Report and Recommendation (Doc. No. 32) is APPROVED and ADOPTED. 1

         2.        The Revised Petition for a Writ of Habeas Corpus (Doc. No. 10) is DENIED.

         3.        A certificate of appealability SHALL NOT issue because “reasonable jurists would

                   [not] find the district court’s assessment of the constitutional claims debatable or

                   wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also 28 U.S.C. §

                   2253(c)(2).

                                                         BY THE COURT:

                                                         / s / J oel H. S l om s ky
                                                         JOEL H. SLOMSKY, J.

1
      As Magistrate Judge Perkin stated in the Report and Recommendation, Petitioner’s four
      ineffective assistance of counsel claims and one “cumulative error” claim were all reasonably
      adjudicated on the merits in state court. (See Doc. No. 32 at 13-15, 18, 21-24.) Accordingly,
      this Court will approve and adopt the Report and Recommendation (Doc. No. 32).
